[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF LAW RE: MOTION TO STRIKE
The plaintiff instituted the present action against the CT Page 3489 City of Norwalk, and others, claiming damages for personal injuries sustained when she fell on a broken and uneven public sidewalk. In the Second Count of the Complaint the plaintiff sues the abutting land owner asserting that he permitted the condition to exist. There is no allegation of any duty imposed upon the land owner with respect to the sidewalk in question. See Dennison v. Klotz, 12 Conn. App. 570 (1987) cert. denied.206 Conn. 803 (1988). While the plaintiff asserts that the provisions of the Norwalk City Code relate to the accident, no such claim is alleged in the complaint.
Accordingly, the motion to strike the Second Count of the Complaint is granted.
RUSH, JUDGE.